Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ADVISORY ACTION
Applicant argues “These portions of ISIDORE do not even mention multiple carrier frequencies or harmonics, let alone disclose or suggest, "identifying an available time slot on the second carrier frequency [that is not a harmonic of the first carrier frequency and that has a greatest frequency separation from the first carrier frequency of any available frequency] to accommodate a third call in-progress on the first carrier frequency and which is not part of the first and second calls on the mobile terminal".”
Examiner agrees since Isidore is not used for these features of the claims. 
Applicant argues “Furthermore, nothing in ERIKSSON even mentions harmonics, let alone, "identifying an available time slot on the second carrier frequency [that is not a harmonic of the first carrier frequency and that has a greatest frequency separation from the first carrier frequency of any available frequency] to accommodate a third call in-progress on the first carrier frequency and which is not part of the first and second calls on the mobile terminal".”
Examiner respectfully disagrees. 
Eriksson disclose moving a low priority call to another traffic channel to make room for a high priority channel (column 1, lines 39-59).  The traffic channel may be located within one of a plurality of neighboring cells or within a current cell.  Looking at Figure 2, showing a typical mobile network.  
Isidore et al. also discloses both a GSM-connected call and a CDMA-connected call are allowed simultaneously since both utilize different transmission medium (paragraph 0062).
“Applicants' Specification further discloses that a carrier has multiple carrier frequencies that can each have multiple channels. (See e.g.,   45.) Thus, it does not make sense to construe a channel to be the same thing as a carrier, as alleged by the Examiner.”
Definition (1)(B) and a band of frequencies dedicated to a certain service transmitted on a broadband medium Definition (8) (broadband local area networks).
Based on the convention definition of a channel, Erikkson switching channels can be construed as switching frequency bands. 
“Applicants agree; "Brown is suggesting carrier spacing that is not too far and not too close".”
The Examiner disagrees that Brown teaches away from finding a greatest spacing of carrier frequencies.
Brown discloses, as Applicant points out, Spacing the carriers too far apart in frequency uses up too much of the frequency spectrum and increases bandwidth requirements. Spacing the carriers too close together in frequency overlaps the signals and increases interference between the various signals.
Therefore, based on the limitations that Brown has stipulated, a carrier frequency would have to placed the maximum distance that would minimize interference and wasting space.
Based on the reasons discussed above, the rejection is respectfully maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/               Examiner, Art Unit 2465